
	

113 HR 5034 IH: Stop the EPA Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5034
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, Agriculture, Rules, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for certain special congressional review
			 procedures for EPA rulemakings.
	
	
		1.Short titleThis Act may be cited as the Stop the EPA Act of 2014.
		2.Congressional review of EPA rulemakingChapter 8 of title 5, United States Code, is amended—
			(1)by striking the term chapter each place it appears, and inserting subchapter;
			(2)by inserting before section 801 the following:
				
					AGeneral Procedures; 
			(3)in section 804—
				(A)in paragraph (1), by inserting before the period at the end the following: , except that such term shall not include the Environmental Protection Agency; and
				(B)in paragraph (3)—
					(i)in subparagraph (B), by striking the or at the end;
					(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and
					(iii)by adding at the end the following:
						
							(D)any rule made by the Environmental Protection Agency.;
					(4)by inserting after section 808 the following:
				
					BProcedures for Rulemaking by the Environmental Protection Agency
						811.Congressional review
							(a)
								(1)
									(A)Before a rule made by the Administrator of the Environmental Protection Agency may take effect, the
			 Administrator shall submit to each House of the Congress and to the
			 Comptroller General a report containing—
										(i)a copy of the rule;
										(ii)a concise general statement relating to the rule;
										(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the
			 classification specifically addressing each criteria for a major rule
			 contained within clauses (i) through (iii) of section 814(2)(A) or within
			 section 814(2)(B);
										(iv)a list of any other related regulatory actions taken by or that will be taken by the Administrator
			 of the Environmental Protection Agency that are intended to implement the
			 same statutory provision or regulatory objective as well as the individual
			 and aggregate economic effects of those actions;
										(v)a list of any other related regulatory actions taken by or that will be taken by any other Federal
			 agency with authority to implement the same statutory provision or
			 regulatory objective that are intended to implement such provision or
			 objective, of which the Administrator of the Environmental Protection
			 Agency is aware, as well as the individual and aggregate economic effects
			 of those actions; and
										(vi)the proposed effective date of the rule.
										(B)On the date of the submission of the report under subparagraph (A), the Administrator of the
			 Environmental Protection Agency shall submit to the Comptroller General
			 and make available to each House of Congress—
										(i)a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs
			 added or lost, differentiating between public and private sector jobs;
										(ii)the Administrator’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;
										(iii)the Administrator’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates
			 Reform Act of 1995; and
										(iv)any other relevant information or requirements under any other Act and any relevant Executive
			 orders.
										(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the
			 report to the chairman and ranking member of each standing committee with
			 jurisdiction under the rules of the House of Representatives or the Senate
			 to report a bill to amend the provision of law under which the rule is
			 issued.
									(2)
									(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction
			 by the end of 15 calendar days after the submission or publication date.
			 The report of the Comptroller General shall include an assessment of the
			 Administrator’s compliance with procedural steps required by paragraph
			 (1)(B) and an assessment of whether the major rule imposes any new limits
			 or mandates on private-sector activity.
									(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to
			 the Comptroller General’s report under subparagraph (A).
									(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of
			 a joint resolution of approval described in section 812 or as provided for
			 in the rule following enactment of a joint resolution of approval
			 described in section 812, whichever is later.
								(4)A nonmajor rule shall take effect as provided by section 813 after submission to Congress under
			 paragraph (1).
								(5)If a joint resolution of approval relating to a major rule is not enacted within the period
			 provided in subsection (b)(2), then a joint resolution of approval
			 relating to the same rule may not be considered under this subchapter in
			 the same Congress by either the House of Representatives or the Senate.
								(b)
								(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval
			 described under section 812.
								(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session
			 days or legislative days, as applicable, beginning on the date on which
			 the report referred to in section 811(a)(1)(A) is received by Congress
			 (excluding days either House of Congress is adjourned for more than 3 days
			 during a session of Congress), then the rule described in that resolution
			 shall be deemed not to be approved and such rule shall not take effect.
								(c)
								(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule
			 may take effect for one 90-calendar-day period if the President makes a
			 determination under paragraph (2) and submits written notice of such
			 determination to the Congress.
								(2)Paragraph (1) applies to a determination made by the President by Executive order that the major
			 rule should take effect because such rule is—
									(A)necessary because of an imminent threat to health or safety or other emergency;
									(B)necessary for the enforcement of criminal laws;
									(C)necessary for national security; or
									(D)issued pursuant to any statute implementing an international trade agreement.
									(3)An exercise by the President of the authority under this subsection shall have no effect on the
			 procedures under section 812.
								(d)
								(1)In addition to the opportunity for review otherwise provided under this subchapter, in the case of
			 any rule for which a report was submitted in accordance with subsection
			 (a)(1)(A) during the period beginning on the date occurring—
									(A)in the case of the Senate, 60 session days, or
									(B)in the case of the House of Representatives, 60 legislative days,before the date the Congress is scheduled to adjourn a session of Congress through the date on
			 which the same or succeeding Congress first convenes its next session,
			 sections 812 and 813 shall apply to such rule in the succeeding session of
			 Congress.(2)
									(A)In applying sections 812 and 813 for purposes of such additional review, a rule described under
			 paragraph (1) shall be treated as though—
										(i)such rule were published in the Federal Register on—
											(I)in the case of the Senate, the 15th session day, or
											(II)in the case of the House of Representatives, the 15th legislative day,after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.
										(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that
			 a report shall be submitted to Congress before a rule can take effect.
									(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including
			 other subsections of this section).
								812.Congressional approval procedure for major rules
							(a)
								(1)For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section
			 811(a)(1)(A)(iii) that—
									(A)bears no preamble;
									(B)bears the following title (with blanks filled as appropriate): Approving the rule submitted by the Environmental Protection Agency relating to ___.;
									(C)includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by the Environmental Protection Agency relating to ___.; and
									(D)is introduced pursuant to paragraph (2).
									(2)After a House of Congress receives a report classifying a rule as major pursuant to section
			 811(a)(1)(A)(iii), the majority leader of that House (or his or her
			 respective designee) shall introduce (by request, if appropriate) a joint
			 resolution described in paragraph (1)—
									(A)in the case of the House of Representatives, within three legislative days; and
									(B)in the case of the Senate, within three session days.
									(3)A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of
			 proceeding.
								(b)A joint resolution described in subsection (a) shall be referred in each House of Congress to the
			 committees having jurisdiction over the provision of law under which the
			 rule is issued.
							(c)In the Senate, if the committee or committees to which a joint resolution described in subsection
			 (a) has been referred have not reported it at the end of 15 session days
			 after its introduction, such committee or committees shall be
			 automatically discharged from further consideration of the resolution and
			 it shall be placed on the calendar. A vote on final passage of the
			 resolution shall be taken on or before the close of the 15th session day
			 after the resolution is reported by the committee or committees to which
			 it was referred, or after such committee or committees have been
			 discharged from further consideration of the resolution.
							(d)
								(1)In the Senate, when the committee or committees to which a joint resolution is referred have
			 reported, or when a committee or committees are discharged (under
			 subsection (c)) from further consideration of a joint resolution described
			 in subsection (a), it is at any time thereafter in order (even though a
			 previous motion to the same effect has been disagreed to) for a motion to
			 proceed to the consideration of the joint resolution, and all points of
			 order against the joint resolution (and against consideration of the joint
			 resolution) are waived. The motion is not subject to amendment, or to a
			 motion to postpone, or to a motion to proceed to the consideration of
			 other business. A motion to reconsider the vote by which the motion is
			 agreed to or disagreed to shall not be in order. If a motion to proceed to
			 the consideration of the joint resolution is agreed to, the joint
			 resolution shall remain the unfinished business of the Senate until
			 disposed of.
								(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 2 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
								(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
								(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
								(e)In the House of Representatives, if any committee to which a joint resolution described in
			 subsection (a) has been referred has not reported it to the House at the
			 end of 15 legislative days after its introduction, such committee shall be
			 discharged from further consideration of the joint resolution, and it
			 shall be placed on the appropriate calendar. On the second and fourth
			 Thursdays of each month it shall be in order at any time for the Speaker
			 to recognize a Member who favors passage of a joint resolution that has
			 appeared on the calendar for at least 5 legislative days to call up that
			 joint resolution for immediate consideration in the House without
			 intervention of any point of order. When so called up a joint resolution
			 shall be considered as read and shall be debatable for 1 hour equally
			 divided and controlled by the proponent and an opponent, and the previous
			 question shall be considered as ordered to its passage without intervening
			 motion. It shall not be in order to reconsider the vote on passage. If a
			 vote on final passage of the joint resolution has not been taken by the
			 third Thursday on which the Speaker may recognize a Member under this
			 subsection, such vote shall be taken on that day.
							(f)
								(1)If, before passing a joint resolution described in subsection (a), one House receives from the
			 other a joint resolution having the same text, then—
									(A)the joint resolution of the other House shall not be referred to a committee; and
									(B)the procedure in the receiving House shall be the same as if no joint resolution had been received
			 from the other House until the vote on passage, when the joint resolution
			 received from the other House shall supplant the joint resolution of the
			 receiving House.
									(2)This subsection shall not apply to the House of Representatives if the joint resolution received
			 from the Senate is a revenue measure.
								(g)If either House has not taken a vote on final passage of the joint resolution by the last day of
			 the period described in section 811(b)(2), then such vote shall be taken
			 on that day.
							(h)This section and section 813 are enacted by Congress—
								(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such is deemed to be part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution described in subsection (a) and
			 superseding other rules only where explicitly so; and
								(2)with full recognition of the Constitutional right of either House to change the rules (so far as
			 they relate to the procedure of that House) at any time, in the same
			 manner and to the same extent as in the case of any other rule of that
			 House.
								813.Congressional disapproval procedure for nonmajor rules
							(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report
			 referred to in section 811(a)(1)(A) is received by Congress and ending 60
			 days thereafter (excluding days either House of Congress is adjourned for
			 more than 3 days during a session of Congress), the matter after the
			 resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the Environmental Protection Agency
			 relating to ___ , and such rule shall have no force or effect. (The blank spaces being appropriately filled in).
							(b)A joint resolution described in subsection (a) shall be referred to the committees in each House of
			 Congress with jurisdiction.
							(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a)
			 has not reported such joint resolution (or an identical joint resolution)
			 at the end of 15 session days after the date of introduction of the joint
			 resolution, such committee may be discharged from further consideration of
			 such joint resolution upon a petition supported in writing by 30 Members
			 of the Senate, and such joint resolution shall be placed on the calendar.
							(d)
								(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a
			 committee is discharged (under subsection (c)) from further consideration
			 of a joint resolution described in subsection (a), it is at any time
			 thereafter in order (even though a previous motion to the same effect has
			 been disagreed to) for a motion to proceed to the consideration of the
			 joint resolution, and all points of order against the joint resolution
			 (and against consideration of the joint resolution) are waived. The motion
			 is not subject to amendment, or to a motion to postpone, or to a motion to
			 proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in
			 order. If a motion to proceed to the consideration of the joint resolution
			 is agreed to, the joint resolution shall remain the unfinished business of
			 the Senate until disposed of.
								(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which
			 shall be divided equally between those favoring and those opposing the
			 joint resolution. A motion to further limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to
			 proceed to the consideration of other business, or a motion to recommit
			 the joint resolution is not in order.
								(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described
			 in subsection (a), and a single quorum call at the conclusion of the
			 debate if requested in accordance with the rules of the Senate, the vote
			 on final passage of the joint resolution shall occur.
								(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to
			 the procedure relating to a joint resolution described in subsection (a)
			 shall be decided without debate.
								(e)In the Senate the procedure specified in subsection (c) or (d) shall not apply to the consideration
			 of a joint resolution respecting a nonmajor rule—
								(1)after the expiration of the 60 session days beginning with the applicable submission or publication
			 date, or
								(2)if the report under section 811(a)(1)(A) was submitted during the period referred to in section
			 811(d)(1), after the expiration of the 60 session days beginning on the
			 15th session day after the succeeding session of Congress first convenes.
								(f)If, before the passage by one House of a joint resolution of that House described in subsection
			 (a), that House receives from the other House a joint resolution described
			 in subsection (a), then the following procedures shall apply:
								(1)The joint resolution of the other House shall not be referred to a committee.
								(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint
			 resolution—
									(A)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but
									(B)the vote on final passage shall be on the joint resolution of the other House.
									814.DefinitionsFor purposes of this subchapter—
							(1)The term Federal agency means any agency as that term is defined in section 551(1).
							(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget
			 finds—
								(A)has resulted in or is likely to result in—
									(i)an annual effect on the economy of $50,000,000 or more;
									(ii)a major increase in costs or prices for consumers, individual industries, Federal, State, or local
			 government agencies, or geographic regions; or
									(iii)significant adverse effects on competition, employment, investment, productivity, innovation, or on
			 the ability of United States-based enterprises to compete with
			 foreign-based enterprises in domestic and export markets;
									(B)is made by the Administrator of the Environmental Protection Agency and that would have a
			 significant impact on a substantial number of agricultural entities, as
			 determined by the Secretary of Agriculture (who shall publish such
			 determination in the Federal Register); or
								(C)is a rule that implements or provides for the imposition or collection of a carbon tax.
								(3)The term nonmajor rule means any rule that is not a major rule.
							(4)The term rule has the meaning given such term in section 551, except that such term does not include any rule of
			 particular applicability, including a rule that approves or prescribes for
			 the future rates, wages, prices, services, or allowances therefore,
			 corporate or financial structures, reorganizations, mergers, or
			 acquisitions thereof, or accounting practices or disclosures bearing on
			 any of the foregoing.
							(5)The term submission date or publication date, except as otherwise provided in this subchapter, means—
								(A)in the case of a major rule, the date on which the Congress receives the report submitted under
			 section 811(a)(1); and
								(B)in the case of a nonmajor rule, the later of—
									(i)the date on which the Congress receives the report submitted under section 811(a)(1); and
									(ii)the date on which the nonmajor rule is published in the Federal Register, if so published.
									(6)The term agricultural entity means any entity involved in or related to agricultural enterprise, including enterprises that are
			 engaged in the business of production of food and fiber, ranching and
			 raising of livestock, aquaculture, and all other farming and agricultural
			 related industries.
							(7)The term carbon tax means a fee, levy, or price on—
								(A)emissions, including carbon dioxide emissions generated by the burning of coal, natural gas, or
			 oil; or
								(B)coal, natural gas, or oil based on emissions, including carbon dioxide emissions that would be
			 generated through the fuel's combustion.
								815.Judicial review
							(a)No determination, finding, action, or omission under this subchapter shall be subject to judicial
			 review.
							(b)Notwithstanding subsection (a), a court may determine whether the Administrator of the
			 Environmental Protection Agency has completed the necessary requirements
			 under this subchapter for a rule to take effect.
							(c)The enactment of a joint resolution of approval under section 812 shall not be interpreted to serve
			 as a grant or modification of statutory authority by Congress for the
			 promulgation of a rule, shall not extinguish or affect any claim, whether
			 substantive or procedural, against any alleged defect in a rule, and shall
			 not form part of the record before the court in any judicial proceeding
			 concerning a rule except for purposes of determining whether or not the
			 rule is in effect.
							816.Effective date of certain rulesNotwithstanding section 811—
							(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a
			 commercial, recreational, or subsistence activity related to hunting,
			 fishing, or camping; or
							(2)any rule other than a major rule which the Administrator of the Environmental Protection Agency for
			 good cause finds (and incorporates the finding and a brief statement of
			 reasons therefore in the rule issued) that notice and public procedure
			 thereon are impracticable, unnecessary, or contrary to the public
			 interest,shall take effect at such time as the Administrator of the Environmental Protection Agency
			 determines.; and
			(5)by conforming the table of contents for such chapter accordingly.
			3.Budgetary effects of rules subject to section 812 of title 5, United States CodeSection 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
			
				(E)Budgetary effects of rules subject to section 812 of title 5, United States CodeAny rules subject to the congressional approval procedure set forth in section 812 of chapter 8 of
			 title 5, United States Code, affecting budget authority, outlays, or
			 receipts shall be assumed to be effective unless it is not approved in
			 accordance with such section..
		4.Transition ruleEach major rule (as such term is defined in section 814 of title 5, United States Code) of the
			 Environmental Protection Agency that is in effect as of the date of
			 enactment of this Act shall cease to have effect beginning on the date
			 that is 180 after the date of enactment of this Act, unless the
			 Administrator of the Environmental Protection Agency submits such rule for
			 review under subchapter B of chapter 8 of title 5, United States Code.
		5.Government Accountability Office study of rules
			(a)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of
			 the enactment of this Act—
				(1)how many rules (as such term is defined in section 814 of title 5, United States Code) were in
			 effect;
				(2)how many major rules (as such term is defined in section 814 of title 5, United States Code) were
			 in effect; and
				(3)the total estimated economic cost imposed by all such rules.
				(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to Congress that contains the findings
			 of the study conducted under subsection (a).
			
